UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

CHARLES GASPARD CIVIL ACTION

VERSUS 18-816-SDD-RLB

THE BREAKFAST TOMS, ET AL.

RULING

The Court, after carefully considering the Complaint,' the Motions,? the record, the
law applicable to this action, and the Report and Recommendation? of United States
Magistrate Judge Richard L. Bourgeois, Jr. dated April 30, 2019, to which no objection
has been filed, hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court’s opinion herein.

ACCORDINGLY, Plaintiffs Motion to Disqualify Chief District Judge Shelly D. Dick
and for Reassignment to a U.S. District Judge? is hereby DENIED.

IT IS FURTHER ORDERED that Plaintiffs Request to Suspend, or in the
Alternative Extend? is hereby DENIED.

IT IS FURTHER ORDERED that Plaintiffs claims are hereby DISMISSED
WITHOUT PREJUDICE for failure to comply with the Court's 12/6/2018 Order within the

delays provided therein.

 

1 Rec. Doc. 37.

2 Rec. Docs. 5, 6, 7, and 8.
3 Rec. Doc.10.

4 Rec. Doc. 5.

5 Rec. Doc. 5.
IT IS FURTHER ORDERED that Plaintiff's Motion to Determine Status of Required
Party, and Proper Venue,® Plaintiff's Motion to Compel a Discovery Response and for a
Protective Order,’ and Plaintiff's Motion for Leave to Serve Supplemental Complaint® are
all DENIED as moot.

Signed in Baton Rouge, Louisiana the 2Z day of May, 2019.

CHIEF JUDGE SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

® Rec. Doc. 6.
7 Rec, Doc. 7.
5 Rec. Doc. 8.
